          Case 19-03671 Document 19 Filed in TXSB on 04/24/20 Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:

SAMMY VELA,                                                   Chapter 7

      Debtor.                                                 Case No.: 19-34286
___________________________/

 KAPITUS SERVICING INC, F/K/A
 COLONIAL FUNDING NETWORK, AS
 SERVICING AGENT FOR YELLOW                                    Ad. Pro. No. 19-03671
 STONE CAPITAL AND TRUST CAPITAL
 FUNDING,

                Plaintiff,
          v.

 SAMMY VELA,

                Defendant.
                                                /

               PETITIONING CREDITORS’ WITNESS AND EXHIBIT LIST

 Judge:                      Hon. Eduardo V. Rodriguez
 Hearing Date:               Tuesday, April 28, 2020
 Hearing Time:               3:00 p.m. (CT)
 Parties’ Names:             Kapitus Servicing, Inc., as Servicing Agent for Yellow Stone Capital
                             And Trust Capital Funding
 Attorneys’ Names:           Charles M. Rubio
 Attorneys’ Telephone:       (713) 333-5100
 Nature of Proceeding:       Hearing on: Motion for Default Judgment [ECF 9]

         Diamond McCarthy LLP (“Diamond McCarthy”), counsel to Kapitus Servicing, Inc., as

Servicing Agent for Yellow Stone Capital And Trust Capital Funding, hereby submits this Witness

and Exhibit List in connection with the hearing to be held on Tuesday April 28, 2020, at 3:00 p.m..

(Central Time) (the “Hearing”) on the Motion for Default Judgment [ECF No. 9].




                                                    1
             Case 19-03671 Document 19 Filed in TXSB on 04/24/20 Page 2 of 3



                                              WITNESSES

          Diamond McCarthy may call any of the following witnesses at the Hearing, whether in person

  or by proffer:

          1. David Wolfson

          2. Any witness called by another party.

                                                 EXHIBITS

          Diamond McCarthy may offer for admission into evidence any of the following exhibits at the

  Hearing:

                                                                              Admitted/
Ex.                   Description                     Offered     Objection     Not         Disposition
                                                                              Admitted

  1.   Affidavit of David Wolfson

  2.   Agreements

  3.   Declaration of I.S. Rivers

  4.   Settlement Agreement

  5.   New York Default Judgment

  6.   All other pleadings and exhibits on the
       docket

          Diamond McCarthy reserves the right to supplement, amend or delete any witness and exhibit

  prior to the hearing. Diamond McCarthy also reserves the right to use any exhibit presented by any

  other party and to ask the Court to take judicial notice of any document. Finally, Diamond McCarthy

  reserves the right to introduce exhibits previously admitted.




                                                     2
        Case 19-03671 Document 19 Filed in TXSB on 04/24/20 Page 3 of 3



Dated: April 24, 2020                      Respectfully submitted,

                                           DIAMOND McCARTHY LLP

                                           /s/ Charles M. Rubio
                                           Charles M. Rubio
                                           TBA No. 24083768
                                           crubio@diamondmccarthy.com
                                           Two Houston Center
                                           909 Fannin, 37th Floor
                                           Houston, TX 77010
                                           Telephone: (713) 333-5100
                                           Facsimile: (713) 333-5199

                                           Counsel for the Plaintiff




                                       3
